

	

		II

		109th CONGRESS

		1st Session

		S. 1885

		IN THE SENATE OF THE UNITED STATES

		

			October 18, 2005

			Mr. Lautenberg (for

			 himself, Mrs. Dole,

			 Mrs. Lincoln, Mr. Smith, Mr.

			 Durbin, Mr. Martinez,

			 Mr. Levin, Mr.

			 Corzine, and Mr. Leahy)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To encourage the effective use of community resources to

		  combat hunger and the root causes of hunger by creating opportunity through

		  food recovery and job training.

	

	

		1.Short titleThis Act may be cited as the Food

			 Employment Empowerment and Development Program Act of 2005.

		2.DefinitionsIn this Act:

			(1)Eligible

			 entityThe term eligible entity means an entity that

			 meets the requirements of section (3)(b).

			(2)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			(3)Vulnerable

			 subpopulation

				(A)In

			 generalThe term vulnerable subpopulation means

			 low-income individuals, unemployed individuals, and other subpopulations

			 identified by the Secretary as being likely to experience special risks from

			 hunger or a special need for job training.

				(B)InclusionsThe

			 term vulnerable subpopulation includes—

					(i)addicts (as

			 defined in section 102 of the Controlled

			 Substances Act (21 U.S.C. 802));

					(ii)at-risk youths

			 (as defined in section 1432 of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 6472));

					(iii)individuals

			 that are basic skills deficient (as defined in section 101 of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2801));

					(iv)homeless

			 individuals (as defined in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C.

			 1786(b));

					(v)homeless youths

			 (as defined in section 387 of the Runaway and

			 Homeless Youth Act (42 U.S.C. 5732a));

					(vi)individuals with

			 disabilities (as defined in section 3 of the Americans with Disabilities Act of

			 1990 (42 U.S.C. 12102));

					(vii)low-income

			 individuals (as defined in section 101 of the Workforce Investment Act of 1998

			 (29 U.S.C. 2801)); and

					(viii)older

			 individuals (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C.

			 3002)).

					3.Food employment

			 empowerment and development program

			(a)EstablishmentThe

			 Secretary shall establish a food employment empowerment and development program

			 under which the Secretary shall make grants to eligible entities to encourage

			 the effective use of community resources to combat hunger and the root causes

			 of hunger by creating opportunity through food recovery and job

			 training.

			(b)Eligible

			 EntitiesTo be eligible to receive a grant under this section, an

			 entity shall be a public agency, or private nonprofit institution, that

			 conducts, or will conduct, 2 or more of the following activities as an integral

			 part of the normal operation of the entity:

				(1)Recovery of

			 donated food from area restaurants, caterers, hotels, cafeterias, farms, or

			 other food service businesses.

				(2)Distribution of

			 meals or recovered food to—

					(A)nonprofit

			 organizations described in section 501(c)(3) of the Internal Revenue Code of

			 1986;

					(B)entities that

			 feed vulnerable subpopulations; and

					(C)other agencies

			 considered appropriate by the Secretary.

					(3)Training of

			 unemployed and underemployed adults for careers in the food service

			 industry.

				(4)Carrying out of a

			 welfare-to-work job training program in combination with—

					(A)production of

			 school meals, such as school meals served under the Richard B. Russell

			 National School Lunch Act (42 U.S.C.

			 1751 et seq.) or the Child Nutrition Act of

			 1966 (42 U.S.C. 1771 et seq.); or

					(B)support for

			 after-school programs, such as programs conducted by community learning centers

			 (as defined in section 4201(b) of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 7171(b))).

					(c)Use of

			 fundsAn eligible entity may use a grant awarded under this

			 section for—

				(1)capital

			 investments related to the operation of the eligible entity;

				(2)support services

			 for clients, including staff, of the eligible entity and individuals enrolled

			 in job training programs;

				(3)purchase of

			 equipment and supplies related to the operation of the eligible entity or that

			 improve or directly affect service delivery;

				(4)building and

			 kitchen renovations that improve or directly affect service delivery;

				(5)educational

			 material and services;

				(6)administrative

			 costs, in accordance with guidelines established by the Secretary; and

				(7)additional

			 activities determined appropriate by the Secretary.

				(d)PreferencesIn

			 awarding grants under this section, the Secretary shall give preference to

			 eligible entities that perform, or will perform, any of the following

			 activities:

				(1)Carrying out food

			 recovery programs that are integrated with—

					(A)culinary worker

			 training programs, such as programs conducted by a food service management

			 institute under section 21 of the Richard B. Russell

			 National School Lunch Act (42 U.S.C.

			 1769b–1);

					(B)school education

			 programs; or

					(C)programs of

			 service-learning (as defined in section 101 of the National and Community

			 Service Act of 1990 (42 U.S.C. 12511)).

					(2)Providing job

			 skills training, life skills training, and case management support to

			 vulnerable subpopulations.

				(3)Integrating

			 recovery and distribution of food with a job training program.

				(4)Maximizing the

			 use of an established school, community, or private food service facility or

			 resource in meal preparation and culinary skills training.

				(5)Providing job

			 skills training, life skills training, and case management support to

			 vulnerable subpopulations.

				(e)Eligibility for

			 Job TrainingTo be eligible to receive job training assistance

			 from an eligible entity using a grant made available under this section, an

			 individual shall be a member of a vulnerable subpopulation.

			(f)Performance

			 IndicatorsThe Secretary shall establish, for each year of the

			 program, performance indicators and expected levels of performance for meal and

			 food distribution and job training for eligible entities to continue to receive

			 and use grants under this section.

			(g)Technical

			 Assistance

				(1)In

			 generalThe Secretary shall provide technical assistance to

			 eligible entities that receive grants under this section to assist the eligible

			 entities in carrying out programs under this section using the grants.

				(2)FormTechnical

			 assistance for a program provided under this subsection includes—

					(A)maintenance of a

			 website, newsletters, email communications, and other tools to promote shared

			 communications, expertise, and best practices;

					(B)hosting of an

			 annual meeting or other forums to provide education and outreach to all

			 programs participants;

					(C)collection of

			 data for each program to ensure that the performance indicators and purposes of

			 the program are met or exceeded;

					(D)intervention (if

			 necessary) to assist an eligible entity to carry out the program in a manner

			 that meets or exceeds the performance indicators and purposes of the

			 program;

					(E)consultation and

			 assistance to an eligible entity to assist the eligible entity in providing the

			 best services practicable to the community served by the eligible entity,

			 including consultation and assistance related to—

						(i)strategic

			 plans;

						(ii)board

			 development;

						(iii)fund

			 development;

						(iv)mission

			 development; and

						(v)other activities

			 considered appropriate by the Secretary;

						(F)assistance

			 considered appropriate by the Secretary regarding—

						(i)the

			 status of program participants;

						(ii)the demographic

			 characteristics of program participants that affect program services;

						(iii)any new idea

			 that could be integrated into the program; and

						(iv)the review of

			 grant proposals; and

						(G)any other forms

			 of technical assistance the Secretary considers appropriate.

					(h)Relationship to

			 Other Law

				(1)Bill emerson

			 good samaritan food donation actAn action taken by an eligible

			 entity using a grant provided under this section shall be covered by the Bill

			 Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791).

				(2)Food handling

			 guidelinesIn using a grant provided under this section, an

			 eligible entity shall comply with any applicable food handling guideline

			 established by a State or local authority.

				(3)InspectionsAn

			 eligible entity using a grant provided under this section shall be exempt from

			 inspection under sections 303.1(d)(2)(iii) and 381.10(d)(2)(iii) of volume 9,

			 Code of Federal Regulations (or a successor regulation), if the eligible

			 entity—

					(A)has a hazard

			 analysis and critical control point (HACCP) plan;

					(B)has a sanitation

			 standard operating procedure (SSOP); and

					(C)otherwise

			 complies with the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) and the

			 Poultry Products Inspection Act (21 U.S.C. 451 et seq.).

					(i)Maximum Amount

			 of GrantThe amount of a grant provided to an eligible entity for

			 a fiscal year under this section shall not exceed $200,000.

			(j)Authorization

			 of Appropriations

				(1)In

			 generalThere are authorized to be appropriated to carry out this

			 section $20,000,000 for each of fiscal years 2006 through 2011.

				(2)Technical

			 assistanceOf the amount of funds that are made available for a

			 fiscal year under paragraph (1), the Secretary shall use to provide technical

			 assistance under subsection (g) not more than the greater of—

					(A)5 percent of the

			 amount of funds that are made available for the fiscal year under paragraph

			 (1); or

					(B)$1,000,000.

					

